


Exhibit 10.6

 

CF INDUSTRIES HOLDINGS, INC.

 

2009 EQUITY AND INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms as defined in the CF Industries Holdings, Inc. 2009
Equity and Incentive Plan (the “Plan”).  Please review this Non-Qualified Stock
Option Award Agreement and promptly return a signed copy to Wendy Jablow Spertus
in order to render the grant effective.

 

1.                                     NOTICE OF STOCK OPTION GRANT

 

[Name]

 

You (the “Optionee”) have been granted an option to purchase shares of the
Company’s Stock, subject to the terms and conditions of the Plan and this Award
Agreement, as follows:

 

Date of Grant

 

[Date]

Exercise Price per Share

 

[Price]

Number of Shares Subject to the Option

 

[# Shares]

Type of Option

 

Non-Qualified Option (NQSO)

Term/Expiration Date

 

Tenth anniversary of the Date of Grant, unless earlier terminated as provided in
the Plan and/or this Award Agreement

 

Vesting Schedule:

 

Subject to accelerated vesting upon a Change in Control or otherwise as set
forth herein or in the Plan, this Option may be exercised, in whole or in part,
in accordance with the following schedule (the “Vesting Schedule”):

 

[Vesting Terms]

 

2.                                     AGREEMENT

 

a.                                       Grant of Option.

 

The Company hereby grants to the Optionee an Option to purchase the number of
shares of Stock at the exercise price per share set forth in Section 1

 

--------------------------------------------------------------------------------


 

(the “Exercise Price”), subject to the terms and conditions of the Plan, which
is incorporated herein by reference. This Option shall not be treated as an
incentive stock option within the meaning of Section 422(b) of the Code.

 

b.                                      Exercise of Option.

 

(a)           Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule and the applicable provisions of the Plan
and this Award Agreement.  Unless otherwise determined by the Committee, this
Option shall only become exercisable on the dates set forth in the Vesting
Schedule.

 

(b)           Method of Exercise. This Option is exercisable by delivery of an
option exercise notice, in the form specified by the Company (the “Exercise
Notice”), which will be provided to the Optionee separately by the Plan’s
administrator.  The Exercise Notice shall be accompanied by payment of the
aggregate exercise price for all shares of Stock for which the Option is being
exercised (“Exercised Shares”).  This Option shall be deemed to be exercised
upon receipt by the Company of such fully executed Exercise Notice accompanied
by such aggregate exercise price.

 

(c)           Method of Payment.

 

Payment of the aggregate Exercise Price of the Exercised Shares shall be by any
of the following, or a combination thereof, at the election of the Optionee:

 

(i)            cash; or

 

(ii)           delivery of shares of Stock previously owned by the Optionee (for
a period of at least six months) having a Fair Market Value equal to or less
than the aggregate exercise price for such Exercised Shares; or

 

(iii)          under a “broker cashless exercise” program implemented by the
Company in connection with the Plan; or

 

(iv)          the Optionee’s written authorization for the Company to withhold
shares of Exercised Shares having a Fair Market Value equal to or less than the
aggregate exercise price for such Exercised Shares.

 

c.                                       Withholding.

 

The Company or a Subsidiary shall withhold all applicable taxes or other amounts
required by law from all amounts paid or delivered in respect of the Option. 
The Optionee may satisfy the withholding obligation by paying the amount of any
taxes in cash or, shares may be withheld from the Exercised Shares to satisfy

 

2

--------------------------------------------------------------------------------


 

the obligation in full or in part.  The amount of the tax withholding and the
number of shares to be withheld shall be determined by the Committee with
reference to the Fair Market Value of the Stock when the withholding is required
to be made.  If shares are withheld, such shares shall have a Fair Market Value
equal to or less than the minimum statutorily required withholding obligation.

 

d.                                      Non-Transferability of Option.

 

Unless otherwise determined by the Committee, this Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
and may be exercised during the lifetime of the Optionee only by the Optionee. 
The terms of the Plan and this Award Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Optionee.

 

e.                                       Term of Option/Termination of
Employment or Service.

 

(a)           Unexercisable Options. Except as specifically set forth below, if
the Optionee’s employment with the Company is terminated for any reason, and if
the Committee does not determine otherwise, any portion of the Option that has
not become exercisable in accordance with the Vesting Schedule shall immediately
be forfeited and shall terminate.

 

(b)           Termination for Cause. If the Optionee’s employment with the
Company terminates for Cause (as defined below), then the Option shall
immediately terminate, regardless of whether or not it has become exercisable.

 

(c)           Termination for Death.  If the Optionee dies while in the
employment of the Company, then the outstanding portion of this Option shall
become fully exercisable and Employee’s estate or the person who acquires the
Option by will or the laws of descent and distribution or otherwise, may
exercise the Option for one year following the date of Optionee’s death.  At the
end of such period the Option shall immediately terminate.

 

(d)           Termination for Disability.  If the Optionee’s employment with the
Company terminates as a result of Disability (as defined below), then this
Option shall become fully exercisable and the Optionee, his guardian or estate,
as the case may be, may exercise the Option for one year following the date of
Optionee’s termination of employment.  At the end of such period the Option
shall immediately terminate.

 

(e)           Termination for Retirement.  If the Optionee’s employment with the
Company terminates as a result of Retirement (as defined below), then the
Optionee (or any individual authorized to act on the Optionee’s behalf) may
exercise the Option, to the extent it was exercisable on the date of Optionee’s
Retirement, for four years following such date. At the end of such period the
exercisable portion of the Option shall immediately terminate.

 

3

--------------------------------------------------------------------------------


 

(f)            Other Terminations.  If the Optionee’s employment with the
Company terminates for any reason other than those set forth in (b) through
(e) above, then the Optionee (or anyone acting on Optionee’s behalf) may
exercise the Option, to the extent it was exercisable as of the date of
Optionee’s termination of employment, for 90 days following the date of
Optionee’s termination of employment.  At the end of such period the exercisable
portion of the Option shall immediately terminate.

 

(g)           Employment Relationship.  For purposes of this Award Agreement,
Optionee shall be considered to be in the employment of the Company so long as
Optionee remains as an employee or consultant for either the Company or an
affiliate of the Company or for a corporation (or an affiliate thereof) that
assumes or substitutes a new option for this Option. An Optionee shall not be
considered to be in the employment of the Company if the affiliate which employs
the Optionee ceases to be an affiliate of the Company. Any question as to
whether and when there has been a termination of such employment, and the cause
of such termination, shall be determined by the Committee or its delegate, as
appropriate, and such determination shall be final.  For the avoidance of doubt
and solely for purposes of this Award Agreement, an Optionee who enters into an
agreement with the Company to transition directly from an employment
relationship into a consulting relationship shall not, unless otherwise
determined by the Committee, be deemed to have terminated employment upon such
transition from an employment relationship into a consulting relationship.  In
the event of such a transition, the Option shall continue to be exercisable and
eligible to vest in accordance with its terms, as if no termination had
occurred, for so long as such consulting relationship remains in effect.  The
continued existence of the consulting relationship shall be determined by the
Committee or its delegate and the continued vesting and exercisability of the
Option shall not be construed for any other purpose to mean the Optionee remains
employed with the Company following such transition.

 

(h)           Maximum Term.  Notwithstanding anything to the contrary, the
Option shall in no case be exercisable on or following the expiration date set
forth in Section 1.

 

(i)            Change in Control.  In addition to becoming fully vested upon a
Change in Control, this Option, to the extent outstanding, shall remain
exercisable until the tenth anniversary of the Date of Grant.

 

For purposes of this Award Agreement:

 

“Cause” shall have the meaning ascribed to such term in the Optionee’s
individual employment, severance or other agreement with the Company or, if the
Optionee is not party to such an agreement, “Cause” shall mean (i) dishonesty in
the performance of the Optionee’s duties and (ii) the Optionee’s malfeasance or
misconduct in connection with the Optionee’s duties or any act or omission which
is injurious to the Company or its Subsidiaries or affiliates, monetarily or
otherwise.

 

4

--------------------------------------------------------------------------------


 

“Disability” shall have the meaning ascribed to such term in the Optionee’s
individual employment, severance or other agreement with the Company or, if the
Optionee is not party to such an agreement, “Disability” shall mean Optionee’s
inability because of ill health, physical or mental disability, to perform
Optionee’s duties for a period of 180 days in any twelve month period.

 

“Retirement” shall mean the Optionee’s termination of employment, other than for
Cause, death or Disability, following the attainment of the Optionee of at least
age sixty.

 

f.                                         Entire Agreement; Governing Law.

 

The Plan is incorporated herein by reference.  The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by the
Company and the Optionee.  If there is a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan shall govern. This Award Agreement is governed
by the internal substantive laws, but not the choice of law rules, of the State
of Delaware.

 

g.                                      No Guarantee of Continued Service.

 

The Optionee acknowledges and agrees that this Award Agreement, the transactions
contemplated hereunder and the Vesting Schedule do not constitute an express or
implied promise of continued engagement as an employee or as a service provider
for any period and shall not interfere with the Optionee’s right or the
Company’s right to terminate the Optionee’s relationship as an employee or as a
service provider at any time, with or without Cause.

 

*

*

*

*

*

 

By the Optionee’s signature and the signature of the Company’s representative
below, the Optionee and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan and this Award Agreement.  The
Optionee has reviewed the Plan and this Award Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Award
Agreement and fully understands all provisions of the Plan and Award Agreement. 
The Optionee hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions relating to the
Plan and Award Agreement.

 

 

OPTIONEE

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

Signature

 

By: Wendy Jablow Spertus

 

 

Title: Vice President, Human Resources

 

6

--------------------------------------------------------------------------------
